Citation Nr: 0917360	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 27, 1990 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to May 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 1997 rating decision, the RO granted service 
connection for dysthymic disorder with anxiety disorder, not 
otherwise specified.  An evaluation of 10 percent was 
assigned, effective March 27, 1990.  

In a May 2000 rating decision, the RO increased the 
disability evaluation for organic brain syndrome (formerly 
dysthymic disorder with anxiety disorder) to 30 percent 
disabling, effective March 27, 1990, and to 70 percent 
disabling, effective May 19, 1999.

In a January 2003 rating decision, the RO conceded service 
connection for organic brain disorder as a result of head 
injury in service and increased the disability evaluation for 
organic brain disorder, formerly coded as dysthymic disorder 
with anxiety, not otherwise specified, to 100 percent 
disabling, effective April 3, 1998.

In an April 2007 decision and remand, the Board increased the 
Veteran's disability evaluation for organic brain syndrome 
with alcohol dependence to 100 percent disabling, effective 
March 27, 1990.  The Board also noted that the Veteran had 
submitted a notice of disagreement with the RO's May 2000 
rating decision, which increased the disability evaluation 
for organic brain syndrome to 30 percent disabling, effective 
March 27, 1990, and to 70 percent disabling, effective May 
19, 1999, and disputed both the evaluations assigned and the 
effective dates.  Accordingly, the Board directed the RO to 
issue a statement of the case (SOC) on the issue of 
entitlement to an effective date earlier than March 27, 1990, 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence, in response 
to the Veteran's notice of disagreement.


In May 2007, the RO issued an SOC in response to the Board's 
remand instructions.  However, the Board finds that the May 
2007 SOC does not adequately address the issue set forth in 
the Board's April 2007 decision and remand.  Specifically, 
the Board notes that instead of addressing whether the 
Veteran should have been granted service connection for 
organic brain syndrome with alcohol dependence prior to March 
27, 1990 and if so, what evaluation was warranted at that 
time; the RO, in the May 2007 SOC, only addressed the issues 
of entitlement to an evaluation in excess of 30 percent from 
March 27, 1990 to May 19, 1999, and entitlement to an 
evaluation in excess of 70 percent beginning May 19, 1999.  
In fact, the discussion in the May 2007 SOC appears to be 
almost identical to the discussion in the May 2000 
supplemental statement of the case, issued prior to the April 
2007 Board decision and remand.

The Board also notes that the RO's subsequently issued June 
2007 rating decision also fails to address the issue of 
entitlement to an effective date earlier than March 27, 1990, 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should issue a statement 
of the case (SOC) that adequately 
addresses the issue of entitlement to an 
effective date earlier than March 27, 
1990, for the award of service connection 
and compensation for the organic brain 
syndrome with alcohol dependence.  The 
Board will further consider this issue 
only if a substantive appeal is received 
in response to the newly issued SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




